Exhibit 10.1

 

DPL INC.

PARTICIPATION AGREEMENT AND WAIVER

 

This PARTICIPATION AGREEMENT AND WAIVER (“Agreement”) is entered into this 7th
day of March 2006 (the “Effective Date”) between DPL Inc., an Ohio corporation
(“DPL”), The Dayton Power and Light Company (“DP&L”), and
James V. Mahoney (“Executive”).

 

WHEREAS, DPL has implemented a new executive compensation program (the
“Program”), generally effective as of January 1, 2006;

 

WHEREAS, the Program provides benefits pursuant to the following plans that have
been approved by the Compensation Committee of the Board of Directors of DPL
(the “Committee”) and adopted by the Board of Directors of DPL (the “Board”):
the DPL Inc. Severance Pay and Change of Control Plan, the DPL Inc. Supplemental
Executive Defined Contribution Retirement Plan, the DPL Inc. 2006 Equity and
Performance Incentive Plan (“EPIP”), and the DPL Inc. Executive Incentive
Compensation Plan (collectively, the “Plans”);

 

WHEREAS, Executive’s participation in the Plans requires execution of this
Agreement in order to be eligible to receive benefits under such Program; and

 

WHEREAS, Executive previously entered into an Employment Agreement with DPL and
DP&L (collectively, the “Company”), dated December 14, 2004 (the “Prior
Agreement”);

 

NOW THEREFORE, in consideration of the promises and agreements contained herein
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, and intending to be legally bound, Executive agrees as
follows:

 

1.                                       Effective Date. This Agreement is
effective on the date hereof and will continue in effect as provided herein.

 

2.                                       Participation in the Plans. DPL
confirms that Executive (a) has been designated by the Committee and the Board
to participate in each of the Plans pursuant to the terms thereof, contingent on
his execution of this Agreement and, with respect to the EPIP, its approval by
the shareholders of the Company at their annual meeting on April 26, 2006, and
(b) is eligible to receive additional benefits as such are provided to other
similarly situated employees of the Company from time to time.

 

--------------------------------------------------------------------------------


 

3.                                       Termination of Prior Agreement.
Executive, for himself and his dependents, successors, assigns, heirs, executors
and administrators (and his and their legal representatives of every kind), and
the Company hereby agree that, upon execution of this Agreement, the Prior
Agreements shall terminate and have no further force and effect.

 

4.                                       Remaining Rights. Notwithstanding the
terms of Section 3 of this Agreement, Executive and the Company hereby agree
that nothing in this Agreement negates or diminishes Executive’s right under the
Prior Agreement to (a) purchase from the Company, to the extent not yet
purchased, up to a total of 100,000 Common Shares of the Company at an exercise
price of $15.88 per share pursuant to the terms of Executive’s Management Stock
Option Agreement, dated January 3, 2003, a copy of which is attached hereto as
Exhibit A, (b) purchase from the company, to the extent not yet purchased, up to
a total of 20,000 Common Shares of the Company at an exercise price of $24.90
per share pursuant to the terms of Executive’s Management Stock Option
Agreement, dated December 21, 2004, a copy of which is attached hereto as
Exhibit B, and (c) receive the amounts payable under the DPL Inc. 2003 Long-Term
Incentive Plan that are payable as the amounts vest.

 

5.                                       Perquisite Allowance. By executing this
Agreement, Executive shall be entitled to receive a perquisite allowance in the
amount of $20,000 per year (the “Perquisite Allowance”), for each year that
(a) Executive remains designated by the Committee as eligible to receive the
Perquisite Allowance and (b) DPL continues to make the Perquisite Allowance
available to executive-level employees of the Company. Executive has been
designated by the Committee as eligible to receive the Perquisite Allowance for
2006. The Perquisite Allowance for 2006 shall be paid as soon as practicable
after the Effective Date. The Perquisite Allowance for years after 2006 shall be
paid to Executive as soon as practicable after the Committee designates
Executive as eligible to receive the Perquisite Allowance for that year. The
Perquisite Allowance will not be deemed “compensation,” as that term is defined
under any of the Plans, nor under any other plan, practice, program or policy of
the Company or any of its affiliates, as in effect from time to time.

 

6.                                       Non-Solicitation. As a condition to his
eligibility to participate in the Program, Executive hereby agrees that during
his employment and for a period of two years following his termination of
employment with the Company, Executive will not
(a) solicit for employment with himself or any firm or entity with which he is
associated, any employee of DPL, its subsidiaries or affiliates, or otherwise
disrupt, impair, damage or interfere with DPL’s, its subsidiaries’ or
affiliates’ relationships with their employees or (b) solicit for Executive’s
own behalf or on behalf of any other person(s), any retail customer of DPL, its
subsidiaries or affiliates, that has purchased products or services from the
DPL, its subsidiaries or affiliates, at any time (i) with respect to
solicitation during employment, during the Executive’s employment or (ii) with
respect to solicitation after termination of employment, in the twelve months
preceding the date on which

 

Executive’s employment with DPL, its subsidiaries or affiliates is terminated or
that DPL, its subsidiaries or affiliates are actively soliciting or have known
plans to solicit, for the

 

--------------------------------------------------------------------------------


 

purpose of marketing or distributing any product, pricing or service competitive
with any product, pricing or service then offered by DPL, its subsidiaries or
affiliates or which DPL, its subsidiaries or affiliates have known plans to
offer.

 

7.                                       No Inducement. Executive agrees and
acknowledges that no representations, promises or inducements have been made by
the Company to induce Executive to enter into this Agreement other than as set
forth herein.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

 

DPL INC.

 

 

 

 

 

By:

 

 

 

 

Name: Robert D. Biggs

 

 

Title: Executive Chairman

 

 

 

 

 

THE DAYTON POWER AND LIGHT
COMPANY

 

 

 

 

 

By:

 

 

 

 

Name: Robert D. Biggs

 

 

Title: Executive Chairman

 

 

 

 

 

 

 

 

James V. Mahoney

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Mahoney Management Stock Option Agreement, dated January 3, 2003

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Mahoney Management Stock Option Agreement, dated December 21, 2004

 

--------------------------------------------------------------------------------